Citation Nr: 1613205	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-24 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant's service includes periods of active duty for training (ACDUTRA), to include from July 1963 to December 1963, as well as in May 1966 and May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2012 and February 2013 rating decisions received by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2013, the appellant was afforded a hearing before a Decision Review Officer (DRO) at the RO.  In August 2014, the matter was remanded to afford the appellant a Board hearing.  In August 2015, the hearing request was withdrawn.  


FINDINGS OF FACT

1.  The appellant was exposed to herbicides while stationed at Fort Chaffee in Arkansas during active service.  

2.  The appellant has a diagnosis of prostate cancer.  

3.  The appellant has a diagnosis of type II diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. §§ 101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria to establish entitlement to service connection for type II diabetes mellitus having have been met.  38 U.S.C.A. §§ 101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

Under VA law, type II diabetes mellitus and prostate cancer are diseases presumed to be associated with herbicide agent exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2015).  If herbicide exposure is found by means other than serving in Vietnam, the presumptions of this regulation regarding disabilities being caused by the herbicide agent (as defined by 38 C.F.R. § 3.307(a)(6)) still apply.  Moreover, although at least 90 days of service are required for presumptive service connection for chronic diseases generally, "[a]ny period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in § 3.309[](e)."  38 C.F.R. § 3.307(a)(1).

II.  Analysis

Establishing presumptive service connection for the two claims in this case turns on whether the appellant was exposed to herbicides as listed in § 3.307(a)(6).  

The appellant asserts his prostate cancer and type II diabetes mellitus are a result of exposure to herbicides during service while stationed at Fort Chaffee in Arkansas.  His March 2013 statement notes that as a Medical Aidman stationed at Fort Chaffee, he worked, ate, and slept in a field next to the site of significant spraying of Agent Orange.  It was further noted that he bathed and drank from the water supply source for Fort Chaffee.  

As reflected in a September 2012 record, the Department of Defense has verified a short-term evaluation of herbicides at Fort Chaffee for periods between December 1966 and October 1967 with specific dates in May 1967.  Service personnel records associated with the file in January 2012 include a RECORD OF ASSIGNMENTS showing that he was stationed at Fort Chaffee for periods of ACDUTRA, to include in May 1966 and May 1967.

As noted previously, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in 38 C.F.R. § 3.309(e).  Based on the Veteran's ACDUTRA service dates and the confirmed dates when there was herbicide use at Fort Chaffee, and when resolving reasonable doubt in the Veteran's favor, the Board finds that exposure to herbicide agents such as Agent Orange is established as there is no affirmative evidence to the contrary.

The medical evidence of record shows a current diagnosis of prostate cancer and type II diabetes mellitus, including in a December 2011 private record of treatment for prostate cancer, and an April 2012 treatment record reflecting diabetes mellitus.  It appears that these diseases have manifest at some point to at least a degree of 10 percent disabling.  As VA has acknowledged that an etiological relationship exists between herbicide exposure and the onset of prostate cancer and type II diabetes mellitus, the Veteran's prostate cancer and type II diabetes mellitus are presumed to be related to the in-service exposure as there is no affirmative evidence to the contrary.  This is so even for ACDUTRA as service connection may be granted for those periods of service for injuries or diseases, which prostate cancer and diabetes mellitus are.  Therefore, service connection is warranted for prostate cancer and type II diabetes mellitus.


ORDER

Service connection for prostate cancer is granted.  

Service connection for type II diabetes mellitus is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


